Citation Nr: 9921041	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-12 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for a right ankle disorder, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the veteran's claim for an increased 
rating in excess of 10 percent for his service-connected right 
ankle disorder.  The veteran filed a timely appeal to this 
adverse determination.

The Board notes that in November 1996, following a VA 
examination, the RO issued a rating decision which increased the 
disability evaluation for the veteran's service-connected right 
ankle disorder from 10 percent to 20 percent.  The Board notes 
that in a claim for an increased rating, "the claimant will 
generally be presumed to be seeking the maximum available benefit 
allowed by law and regulation, and it follows that such a claim 
remains in controversy where less than the maximum available 
benefit is awarded."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  
There is nothing in the record to show that the veteran expressly 
stated that he was only seeking a 20 percent rating for his right 
ankle disorder.  Further, there is no written withdrawal of this 
issue under 38 C.F.R. § 20.204 (1998).  Therefore, the issue of 
an increased rating for a right ankle disorder remains in 
appellate status.

The Board also notes that the veteran filed a timely notice of 
disagreement (NOD) with a February 1998 RO rating decision which 
denied the veteran's claim for an increased rating in excess of 
20 percent for his service-connected left ankle disorder.  
However, it does not appear that a timely appeal was ever filed 
to perfect an appeal as to this issue.  In a recent precedent 
opinion, the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) stated that while it was proper for the 
Board to assess its jurisdiction over claims purportedly on 
appeal before it, procedural fairness dictated that, in the case 
of a question as to the timeliness of an NOD, the veteran should 
first be afforded an opportunity to object to the Board's 
adjudication of this jurisdictional issue in the first instance 
and to present evidence or argument on that jurisdictional issue.  
Marsh v. West, 11 Vet. App. 468, 471 (1998).  Although the 
instant case involves the issue of the timeliness of an appeal, 
rather than the timeliness of an NOD, the Board determines that 
the same rationale would apply.  Therefore, the Board refers back 
to the RO the issue of the timeliness of the appeal as to its 
denial of an increased rating for a left ankle disorder.  The RO 
should determine whether a timely appeal has been filed to this 
issue and, if not, the RO should then notify the veteran of its 
decision and apprise him of his appellate rights.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appeal has been obtained by the RO. 

2.  The veteran's right ankle disorder is currently manifested by 
instability and loose motion which limit the veteran's ability to 
perform everyday tasks involving standing, walking, climbing, or 
squatting, and which require the constant use of an ankle brace.


CONCLUSION OF LAW

The schedular criteria for a 30 percent rating for a right ankle 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Code 5299-
5262 (1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating for a right ankle 
disorder is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Court has held that a mere allegation 
that a service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts needed to adjudicate a schedular evaluation of the 
veteran's right ankle disorder have been properly developed.  No 
further assistance to the veteran is required on that issue to 
comply with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (1998).

Where the particular disability for which the veteran has been 
service connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions affected, 
but also the anatomical location and symptomatology are closely 
analogous.  See 38 C.F.R. §§ 4.20, 4.27.  See also Lendenmann v. 
Principi, 3 Vet.App. 345, 349-350 (1992); Pernorio v. Derwinski, 
2 Vet.App. 625, 629 (1992).

Evidence relevant to the current level of severity of the 
veteran's right ankle disorder includes the report of a VA 
examination conducted in June 1996.  At that time, the veteran 
stated that the main problem with his right ankle was chronic 
instability.  He stated that he needed to wear an anklet to help 
with chronic looseness.  He reported that his ankle would "roll 
in" once per month, causing swelling and pain at the lateral 
malleolus, which would last about 10 days.  He stated that the 
right ankle was pain-free, but was loose.  He reported that it 
was difficult for him to walk on concrete flooring, stones, 
grass, or unfinished driveways.  On examination, the veteran was 
observed to be wearing an anklet on the right ankle.  The right 
ankle had no tenderness, no crepitus, and good strength.  he was 
able to walk on toes and heels, hop, and squat.  There was no 
swelling or deformity, and talar tilt was normal, albeit with 
loosening.  Anterior and posterior Drawer signs were negative.  
Range of motion testing revealed dorsiflexion to 40 degrees, 
plantar flexion to 50 degrees, inversion to 40 degrees, and 
eversion to 30 degrees.  These results were noted to indicate an 
increased range of motion due to loosening.  X-rays showed a 
slight hypertrophic spur by the medial malleolus indicating early 
degenerative changes.  The examiner diagnosed chronic instability 
of the right ankle with a spur on the medial malleolus.

Also of record are VA outpatient treatment notes dated from July 
1996 to August 1997.  These notes indicate multiple instances of 
treatment for right ankle instability and laxity.  Of particular 
note are several instances of treatment following "roll-outs" 
of the right ankle, which caused the veteran to fall and which 
caused pain and swelling of the ankle joint.  Several treatment 
records noted that the veteran wore a right ankle brace.

In August 1996, the veteran submitted a written statement in 
support of his claim.  In this statement, the veteran asserted 
that his ankle problems had grown progressively worse, to the 
point where he was told he needed surgery to repair his chronic 
right ankle instability.  He added that he did not go the 
doctor's office for every instance of right ankle instability 
because he knew how to ice it, brace it, and nurse it back to 
reasonable health himself.

Also of record are VA vocational rehabilitation documents dated 
in January and February 1997.  These records indicate that the 
veteran was found to have a "serious employment handicap" due 
to his multiple service-connected disabilities, particularly his 
bilateral ankle problems.  The veteran was deemed eligible for VA 
vocational rehabilitation training.  However, it was noted that 
despite the veteran's serious employment handicap, the 
achievement of a vocational goal was reasonably feasible.

Also of record are VA Office of Personnel Management documents 
indicating that the veteran's application for disability 
retirement was approved.  In a supervisor's statement 
accompanying the application, the veteran's employer noted that 
the "employee [is] unable to stand, walk or drive for any 
sustained period due to condition of ankles."

Most recently, in September 1997 the veteran again underwent a VA 
examination.  At that time, the veteran stated that he had had 
problems with right ankle instability since 1995, and that he 
wore an ankle brace almost all the time to keep it from giving 
out.  He stated that the ankle was not painful, and denied 
experiencing any swelling, increased heat, redness, or stiffness 
in the joint.  He complained that he was unable to perform many 
activities because of his bilateral ankle problems, such as 
mowing the lawn with a push mower, shoveling snow, running, 
playing sports, standing for prolonged periods, working on 
ladders, and walking on uneven surfaces.

Clinical examination of the right ankle revealed normal strength 
and no tenderness to palpation.  He was unable to squat due to 
ankle pain and instability.  Range of motion testing revealed 
dorsiflexion to 30 degrees and plantar flexion to 45 degrees.  
The veteran complained of pain with movement at the end points of 
flexion and extension.  Anterior Drawer sign testing and talar 
tilt testing were negative.  There was inversion laxity present 
bilaterally, which accounted for the increased dorsiflexion noted 
on the right foot.  The examiner noted that his review of the 
claims file confirmed that the veteran was being considered for 
right ankle reconstruction surgery.  No x-rays were performed at 
the request of the veteran, although the examiner did review the 
results of previous x-rays.  The examiner diagnosed a right ankle 
sprain with chronic instability.

The veteran's right ankle disorder has been evaluated as 20 
percent disabling by analogy to the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5262, pursuant to which the 
severity of impairment of the tibia and fibula is evaluated.  
Under this code, a 10 percent rating is warranted for malunion of 
the tibia and fibula with slight knee or ankle disability.  A 20 
percent rating is warranted for malunion of the tibia and fibula 
with moderate knee or ankle disability.  A 30 percent rating is 
warranted for malunion of the tibia and fibula with marked knee 
or ankle disability.  Finally, a 40 percent rating is warranted 
for nonunion of the tibia and fibula, requiring the use of a 
brace.

A review of the evidence detailed above reveals that the veteran 
has repeatedly been found to suffer from chronic instability of 
the right ankle, which has progressed to the point where 
essentially constant use of an ankle brace is required.  
Furthermore, range of testing of the veteran's right ankle has 
repeatedly shown that the veteran has greater motion than normal 
due to loosening and laxity of the joint.  The Board also 
observes that the veteran went on disability retirement due to 
his inability to "stand, walk or drive for any sustained period 
due to condition of ankles."  While not dispositive, this fact 
indicates that the veteran's right ankle problems have clearly 
caused significant industrial impairment.  Furthermore, examiners 
have confirmed that the veteran's right ankle disorder is of such 
severity that corrective surgery is being considered.  Finally, 
the veteran has provided detailed statements, which the Board 
finds credible, as to the ways in which the laxity and excess 
motion of his right ankle have made the normal tasks of everyday 
living difficult.  Specifically, the veteran has complained of an 
inability to perform routine activities such as mowing the lawn, 
shoveling snow, playing sports, working on ladders, standing for 
prolonged periods, or walking on concrete, stones, grass, or 
unfinished driveways.  In this regard, the Board notes that while 
lay witnesses are generally not competent to offer evidence which 
requires medical knowledge, such as opinions regarding medical 
causation or a diagnosis, they may provide competent testimony as 
to visible symptoms and manifestations of a disorder.  Jones v. 
Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  Such symptoms would undoubtedly result 
in some functional loss in addition to that which has objectively 
been demonstrated, and which the Board must consider.  See 38 
C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet.App. 202, 206-7 
(1995).  The Board therefore determines that the objective 
evidence of loose and excessive right ankle motion, when viewed 
in conjunction with the veteran's statements and credible 
complaints of constant right ankle instability and the functional 
impact of such instability, establishes that the veteran's right 
ankle disorder more closely approximates the "marked" level of 
severity contemplated by a 30 percent rating under DC 5262.  
However, the evidence, including x-ray findings, does not show 
that the veteran's disability involves actual nonunion of the 
tibia and fibula or equivalent impairment.  Therefore, the 
criteria for a 40 percent rating under DC 5262 have not been met.

The Board has also considered whether the veteran is entitled to 
a higher rating under the provisions of other related codes.  
However, the only relevant code which provides for a rating in 
excess of 30 percent is DC 5270, pursuant to which the severity 
of ankle ankylosis is evaluated.  However, as the evidence does 
not show that the veteran suffers from ankylosis, a rating under 
this code would not result in a higher rating.

For the foregoing reasons, the Board finds that a 30 percent 
rating is the appropriate rating for the veteran's right ankle 
disorder.  The Board would point out that its denial of the 
instant claim is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  In Floyd v. Brown, 9 Vet.App. 
88, 96 (1996), the Court held that the Board does not have 
jurisdiction to assign an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (1998) in the first 
instance.  In this appeal, however, there has been no assertion 
or showing that the disability under consideration has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitated frequent 
periods of hospitalization so as to render the schedular 
standards inadequate and to warrant assignment of an extra-
schedular evaluation.  Although the veteran has alleged that he 
has lost work due to his ankle problems, the Board notes that the 
veteran's claim for a total rating for compensation based on 
individual unemployability due to his service-connected ankle 
disabilities was denied by the RO in a December 1998 rating 
decision.  Thus, in the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet.App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).
 
ORDER

An increased disability rating to 30 percent for the veteran's 
right ankle disorder is granted, subject to the controlling 
regulations governing the payment of monetary awards.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

